              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                  CIVIL CASE NO. 1:18-cv-00315-MR


MC1 HEALTHCARE LLC, d/b/a        )
MOUNTAINSIDE,                    )
                                 )
                    Plaintiff,   )
                                 )
      vs.                        )                  ORDER
                                 )
MOUNTAINSIDE SOLUTIONS, INC.     )
n/k/a MOUNTAINVIEW RECOVERY, )
INC., and MICHAEL E. ELKINS,     )
                                 )
                    Defendants.  )
________________________________ )

     THIS MATTER is before the Court on the Defendants’ motion for the

admission of attorney Christian W. Liedtke as counsel pro hac vice [Doc. 38].

Upon careful review and consideration, the Court will allow the motion.

     IT IS, THEREFORE, ORDERED that the Defendants’ motion [Doc. 38]

are ALLOWED, and Christian W. Liedtke is hereby granted pro hac vice

admission to the bar of this Court, payment of the required admission fee

having been received by the Clerk of this Court.

     IT IS SO ORDERED.
                               Signed: November 9, 2018
